Citation Nr: 1814606	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  14-33 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a back injury.

2.  Entitlement to service connection for right knee arthritis.

3.  Entitlement to service connection for left knee arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Ben Winburn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to December 1985.  This matter comes before the Board of Veterans'' Appeals (Board) on appeal of an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified at a Travel Board hearing in May 2017 before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.


REMAND

The Board finds additional development is required before the Veteran's claims are decided.

Missing Records

During testimony before the undersigned in May 2017, the Veteran indicated he was treated by Dr. J.C. for knee pain over a period of approximately 10 years following his separation from active duty.  There is no indication from the record that the RO has previously attempted to obtain these records.  Since these records may contain relevant and material evidence, the Board finds additional development is necessary to attempt to obtain these records.




VA Examinations

Initially, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  To be considered adequate, a medical examination report must contain not only clear conclusions and supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Veteran has initiated a claim for lumbar spine and right and left knee disabilities, which he asserts had their onset during active service.  He underwent VA examinations in February 2013.  The examiner diagnosed lumbago for the lumbar spine and provided no current diagnosis for the right and left knee joints.  The examiner based his diagnoses on a review of the claims file and an in-person examination of the Veteran, noting that diagnostic imaging had been performed on the Veteran's lumbar spine but not on his right and left knee joints.  

With regard to the low back issue, the examiner stated that there was no documented arthritis from the Veteran's prior x-ray reports, however, a June 2010 lumbar spine x-ray revealed mild arthritis at L5.  Further, the examiner found the current condition was less likely than not related to a back injury sustained during active service due to the Veteran being "pain free for a long time afterwards," even though it was noted in the medical history portion of the examination report that the Veteran reported a history of back pain since his period of active service.  The examiner wholly failed to explain how or why he came to this conclusion, and as such, the Board finds this medical opinion insufficient.  

With regard to the Veteran's knees, the examiner noted there had been no diagnostic imaging studies of the Veteran's right and left knee joints, yet opined that the most likely cause of his knee pain was "simple aging and arthritis."  Notably, the Veteran explicitly stated that he had been experiencing persistently swollen knee joints and requested x-ray imaging of the joints on his separation examination report.  

Therefore, the Board finds new VA examinations and medical opinions are necessary to address the Veteran's claimed lumbar spine and right and left knee disabilities.

On remand, relevant ongoing medical records should also be obtained.  38 U.S.C. § 5103A(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's issues on appeal, to specifically include any treatment records for the Veteran from Dr. J.C. between 1985 and 2000.  If any requested records are not available, the record should be annotated to reflect such, and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, afford the Veteran VA examinations by examiners with sufficient expertise to address the etiology of the Veteran's claimed lumbar spine and right and left knee disabilities.  All pertinent evidence of record must be made available to and reviewed by the examiner(s).  Any indicated studies should be performed.

Following a review of the relevant records and lay statements, the examiner should state an opinion with respect to whether any diagnosed lumbar spine and/or right and left knee disorders, to include traumatic or degenerative arthritis and/or degenerative joint/disc disease, at least as likely as not (a 50 percent probability or greater) originated during his period of active service or is otherwise etiologically related to his active service, or became manifest to a compensable degree within one year of separation from active service.

The examiner(s) must provide a complete rationale for all proffered opinions.  In this regard, the examiner(s) must discuss and consider the Veteran's competent lay statements.  If an examiner is unable to provide any required opinion, he or she should explain why.  If an examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  After completion of the above, undertake any additional development deemed necessary, and then readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.






The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




